OrijsriÓTsr disidente eel
Juez Asociado Se. MaoLeaby.
No podiendo estar de acuerdo con mis compañeros, en cuanto al procedimiento seguido en la presente causa, ni en cuanto al dictamen emitido ni fallo dictado en la mis-ma, me veo obligado á consignar las razones que me impe-len á discutir. Al hacer esto, será necesario considerar atentamente las proposiciones enunciadas en el dictamen, v las razones consignadas en el mismo, liara justificar el proceder del Tribunal, puesto que en la sentencia se de-clara que esas proposiciones son la base de la resolución adoptada por la Corte, de sobreseer definitivamente en el procedimiento, sin imponer al acusado castigo alguno. Si fuese posible hacerlo así,, yo preferiría exponer .mis propias ideas sin hacer referencia á las expresadas en el dictamen de la mayoría del Tribunal; pero la manera en que estas materias se hallan consignadas, y la índole del caso, hacen del todo imposible este curso. Cualquiera re-ferencia hecha á los pareceres, ó las medidas adoptadas por mis compañeros, se ha hecho con la intención de que sea enteramente impersonal.
La presente es una causa seguida por desacato contra Mariano Abril, Director del periódico llamado “La De-mocracia”, cometido mediante una falsa publicación he-cha en dicho periódico, en siete de abril de mil nove-cientos cinco. Dicho artículo, que apareció en el nú-mero 4,052, del tomo XV, con fecha siete de abril de mil novecientos cinco, dice lo siguiente:
*156“Lo.ele Toa-Baja. — Triunfo electoral evidente, quizás perdido por ]a calma del Tribunal Supremo. — YA ES TIEMPO. — El Recurso del abogado unionista duerme, porque la Ponencia no se despacha.
“Al Tribunal Supremo de Puerto Rico,, .que es la más alta repre-sentación de la Justicia en este país, consagró siempre LA DEMO-CRACIA sus mayores respetos.
“Y seguirá consagrándose]os.
■ “Pero el Partido Unionista tiene intereses cpie defender á todo trance y la prensa unionista sería criminal si abandonara los intereses de su Partido.
“En Toa-Baja vencieron nuestros correligionarios por mayoría de votos. Y, en presencia de ese triunfo, nuestros adversarios acudie-ron á los más ridículos ardides, prevaliéndose de SU DOS POR UNO en las Juntas Electorales y anulando ciento ocho papeletas por la simple, simplísima razón de que las cruces no llegaban á la línea de los círculos que están al frente de las boletas.
“Aquella añagaza, tan burda y necia, no podía prevalecer. Y, el Señor Benitez. Castaño presentó un recurso de mandamus ante el Supremo, del cual recurso depende que el Consejo Ejecutivo abra los pliegos, á fin de que se examinen las boletas anuladas y se dé la victoria á quien la ganó en buena lid.
“Pasan días, semanas, meses.
“El 20 del actual se harán los nombramientos, conforme la mayo-ría que aparezca en los precintos de .cada municipio desanexado.
“Y Toa-Baja tendrá un ayuntamiento republicano en vez de te-ner ¡ ¡como es justo!! un ayuntamiento unionista.
“El Ponente es Don José Conrado Hernández. Por la Ponencia se retarda la resolución .del asunto. Y nosotros pedimos que, tra-tándose 'de algo urgentísimo que afecta á la vida de un pueblo, se ■demuestre menos pasividad y se presente sin demora ese dictamen, y se'abran esos pliegos, y se diga si son .nulas ó son válidas las pa-peletas que se .discuten.
“Es este nuestro primer toque de alerta.
“Ojalá que no se necesite ,el segundo”
El día odio ele abril del presente año, el Ponente, que había sido mencionado en el referido informe del pe-riódico anteriormente citado,., llamó la atención del Tribunal Supremo sobre dicho informe; y éste, entonces, dictó providencia, entregando el asunto al Fiscal, y or-denándole promoviera .las diligencias dispuestas por la *157ley. El'once de'abril el Fiscal del'Tribunal Supremo, presentó contra el citado Mariano, Abril, la'siguiente acu-sación:
“En el nombre y por la autoridad -de'El Pueblo de- Puerto Rico. —“El Pueblo de Puerto Rico contra Mariano Abril. — En la -Córte Suprema 'de Puerto Rico. — Acta de acusación por desacato.
“El Fiscal de esta Corte Suprema formula acusación contra Mariano Abril, Director del periódico “La Democracia”-por delito de-desacato a esta Corte Suprema ¡de Justicia, comprendido en el nú-mero cinco de la sección primera de la “Ley definiendo el delito de desacato y disponiendo la pena correspondiente,” votada pol-la Asamblea Legislativa de Puerto Rico, aprobada en primero ele marzo de .1902, cometido en la siguiente forma:
“En ó por'el día cuatro de febrero de 3905, el abogado Eugenio Benitez, á nombre de Lucas Luis Vélez y otros, presentó ante esta Corte Suprema -una solicitud de “mandamus” contra el Consejo Ejecutivo de Puerto Rico, para que se le .ordenara á este cuerpo la apertura de ciertos paquetes de papeletas electorales que estaban en su poder, las cuales no habían sido depositadas-, según el peticionario afirma, á favor ¡del Partido “Unión de Puerto Rico”, en la elección general -celebrada el -día ocho de Noviembre .de 1-904.
“Que -el día nueve de febrero de 1905, se expidió por el Honorable^ Presidente .de esta Corte, una orden al Consejo Ejecutivo de Puerto Rico, y en su representación, al Hon. Regis H. Post, como Presi-dente, para que ¡expusiere en caso de que las hubiere, las causas por las cuales -n-o debiera dictarse el auto de “mandamus” solicitado.
“Que en quince ele febrero .del propio año, el Assistant Attorney General y el Fiscal que suscribe, en representación del Consejo Eje-cutivo, pedimos á la Corte que declarara sin lugar la anterior soli-citud, por las razones que alegamos en escrito presentado ¡con tal fin.
“Que con fecha 2a de febrero de 1905, la corte resolvió este caso, declarando no haber lugar á expedir el auto de “mandamus” soli-citado, y cuya resolución, que está suscrita por los Honorables Jue-ces Quinones, Hernández, MacLeary y Wolf, finé firme desde luego, y quedó en poder del Señor Secretario á -disposición ¡ele todos los que quisieran enterarse de ella, como nos -enteramos nosotros que éramos los abogados del Consejo Ejecutivo.
“Que no obstante esta resolución, en el número del periódico “La Democracia”, que se edita en esta Ciudad, Isla de Puerto Rico, co-rrespondiente al día siete de abril de mil novecientos cinco, del *158«util apareee como director el citado Mariano Abril, y en su pá-gina 3a., bajo el epígrafe, “Lo de Toa-Baja, triunfo electoral evi-dente, quizás perdido por la calma del Tribunal Supremo. — -Ya es tiempo. — El recurso del abogado unionista duerme - porque la Po-nencia no se despacha”; se publica un artículo ¡del cual son los si-guientes párrafos:
“Aquella añagaza, tan burda y necia, no podía prevalecer. Y, el señor Benitez Castaño presentó un recurso de mandamus ante el Supremo, del cual recurso depende que el Consejo Ejecutivo abra los pliegos, á fin de que se examinen las boletas anuladas y se dé la victoria á quien la ganó en buena lid.
“Pasan días, semanas, meses.
“El 20 del actual se harán los nombramientos, conforme la mayo-ría que aparezca en los precintos de cada municipio desanexado.
“Y Toa-Baja tendrá un ayuntamiento republicano en vez de te-ner ¡ ¡ como es justo!! un ayuntamiento unionista.
“El Pon-ente es Don José Conrado Hernández. Por la Ponencia se retarda la resolución del asunto. Y nosotros pedimos que, tra tándose de algo urgentísimo que afecta á la vida de un pueblo, se demuestre menos pasividad y se presente; sin demora ese dictamen, y se abran esos piiegos, y se diga si son nulas ó son válidas las pa-peletas que se discuten.
“Es este nuestro primer toque de alerta.
“Ojalá que no se necesite el segundo.”
“Que semejante artículo constituye la publicación voluntaria de un informe falso de los procedimientos judiciales seguidos ante esta Corte Suprema en el -caso que nos ocupa, el -cual fue resuelto con toda la prontitud que reclamaba su naturaleza y el cumplimiento de los -deberes oficiales del Tribunal, siendo este hecho contrario-á la ley para tal -caso prevista, y á la paz y dignidad riel “Pueblo de Puerto Pico.” Firmado: Jesús M. Rossy, Fiscal Idel Tribunal Supremo. ' ' ■
“La acusación que antecede, está basada en el conocimiento personal que tiene de los hechos por la lectura del periódico de referencia, que -me ha sido remitido por el Tribunal juntamente con la reso-lución, disponiendo que se proceda, con arreglo á la ley de la Asam-blea Legislativa, apro-balda en primero de marzo de 1902, “definien-do el delito de -desacato, y -disponiendo la pena correspondiente.” Firmado: Jesús M. Rossy, Fiscal del Tribunal Supremo.
“Jurado y suscrito ante mí, hoy día 11. de abril de 1905.— Firmado: A. F. Castro, Secretario del Tribunal Supremo,”
*159Abril dejó de presentar la contestación que s$ le ha-bía ordenado, y de exponer razones por qné no había de ser castigado por desacato, ni presentó ninguna otra defensa. Pero él compareció en el juicio oral de la cau-sa, que tuvo lugar en 17 de abril,- en Corte abierta, y declaró en unión de otros testigos. Porqué no se le exigió á Abril que presentase una contestación ó un pliego de excepciones á la acusación, es cosa de que no se ha enterado al exponente.
Y, además, hallándose en rebeldía el acusado, debía habérsele exigido prestar fianza para responder de su comparecencia diaria ante el Tribunal, hasta que hubie-se quedado exento de tal obligación, por la decisión de este Tribunal. No se le exigió fianza mientras se halla-ba pendiente la consideración de esta causa, que duró más de dos meses, y ni siquiera fué detenido en custodia nominal; y después de haberse sometido el asunto al Tribunal, y con anterioridad á su decisión, se ha tenido conocimiento general en esta ciudad y en la Isla, de que el acusado había salido de Puerto Pico, y emigrado al Continente: de manera que, aún en el caso de que la sen-tencia del Tribunal, hubiese sido contra él, él se hubiese encontrado fuera de la jurisdicción del mismo, y no hu-biera podido ej ecutarse la sentencia, sin extradición. To-dos los procedimientos en esta causa, parecen haber sido conducidos de una manera muy vaga, acentuando esto el hecho de que el procedimiento en causas'de esta clase, no está todavía bien establecido ó comprendido en esta jurisdicción. Yo no puedo comprender por qué se per-mitió ésto. Estas circunstancias se mencionan solamen-te para demostrar que en las causas por desacato, debe adoptarse, ciertamente, sin más demora, alguna práctica definitiva. .
En el acto del juicio, se hicieron las siguientes declara-ciones, tomadas de los apuntes del taquígrafo, que en *160el'acto del juicio tomó las declaraciones por escrito, y, poco después, presentó su informe al Secretario del Tribunal. •" Un resumen .exacto de las declaraciones de los testigos es conio sigue:
“El Fiscal ofreció como prueba á favor iclel Pueblo, lo.: El artículo en que se ’basa la acusación que ba sido copiado anterior-mente, y 2o.: El testimonio de Antonio, F. Castro, secretario del Tribunal, que se dió como sigue: Que se presento en este Tribunal, por el abogado Benítoz Castaño, un escrito solicitando un auto de mandamus; que ¡dicho asunto fué resuelto en 2o de Eebreio del corriente año; que él ignora si vino el Sr. Benitez después del 25 de febrero del corriente año, para cerciorarse de cual fué la resolu-ción recaída; que no se dirigió á él personalmente; que hay una decisión 'de este Tribunal, por la cual quedó abolida la práctica de notificar á las partes 'del resultado de sus asuntos; qu.e la citada resolución y orden fué publicada, y remitida a los Tribunales de Distrito y Cortes Municipales, en donde fueron fijadas para cono-cimiento del público.
“En contestación á preguntas que le fueron dirigidas por la de-fensa, el testigo 'declaró que en dicha resolución se expresa que las partes deben pedir informes en la oficina del 'Secretario El le-trado defensor propuso que el acusado fuese examinado como tes-tigo, y también el señor Eugenio Benitez Castaño, y que el artí-culo del periódico de fecha 25 de marzo, fuese admitido como prueba.
“El Fiscal solicitó (pie se le autorizase para dirigir otra pregunta al Secretario, y éste, en contestación á dicha pregunta, dijo que no había recibido absolutamente ninguna queja .de nadie acerca de que los empleados en su oficina, se hubieran negado á informar, ó hu-bieran informado inexactamente al Señor Benitez, ú otra persona interesada en este asunto, con respecto al estado del mismo.
“El señor Abril, después de haber sido enterado por el Tribunal de que no estaba obligado á declarar, pero que si así lo hiciere, sería bajo la responsabilidad del juramento que había prestado, y que su 'declaración podría utilizarse contra él en cualquier procedimiento que se le siguiera á él, ó á cualquiera otra persona, declaró que en siete de Abril, se publicó en “La Democracia” un artículo referente al auto de mandamus en cuestión; que dicho artículo fué publicado después de haberse quejado en la oficina de “La Democracia”, el señor Benitez 'Castaño, respecto á q-ue el mandamus no había sido resuelto; y que esta .omisión perjudicaba sus intereses. Que ellos *161habían tratado varias veces, de Cerciorarse del estado del asunto, antes de mencionarlo en la prensa, y el artículo de fecha 25, fué pu-blicado en “La Democracia,” y en él se dijo que el auto de mandamus pendiente ante el Tribunal .Supremo, no había sido resuelto; que más tarde fueron enterados por el Señor Benitez, de que el asunto no había sido despachado, y que fué entonces que se pu-blicó el segundo artículo, en el que se pidió que dicho asunto fuera resuelto tan pronto como se pudiera; que no hubo la intención de ofender al Tribunal, sino que dicho artículo se publicó con el fin de que se resolviera el asunto tan prontamente como fuera .posible. El acusado, además, declaró que él por sí mismo no había escrito el citado artículo, pero que él era el Director del periódico, y como’ tal, era responsable de cualquier publicación hecha en el mismo, sin firma; que el Señor Luis Muñoz Rivera,- editor del periódico, era el autor del artículo.
“El señor Benitez Castaño, después de juramentado como testigo, declaró sustancialmente como sigue: que él había presentado un es-crito, solicitando .el auto de mandamus, ante este Tribunal; que después del 25 .de Marzo, él había estado varias veces en la Oficina del Secretario, para preguntar acerca de la resolución; que no inte-rrogó al Secretario personalmente, porque siempre lo encontraba en Corte, pero que preguntó varias veces al Señor Alvarez, y que éste le contestó que no sabía si se había resuelto el asunto;, que en virtud de lo que el Señor Alvarez le había ■ contestado, se publicó en 25 de marzo, el primer artículo en “La Democracia”; que el Señor Alvarez no expresó definitivamente que el caso no había siclo resuelto, y que entonces él dió, en la redacción de “La Democracia,” el informe de que, según su creencia, el asunto no se había re-suelto.
‘A preguntas del señor Juez Hernández, el señor Abril contestó que no había publicado en el periódico ninguna explicación ó’ rec-tificación después de haber sido notificado de la resolución del Tribunal Supremo, porque no se le había contestado con seguridad, acerca de dicha cuestión.
“El Tribunal ordenó que se diera lectura al artículo publicado en “La Democracia,’'’ con fecha 25 de marzo, y que--fué admitido có-mo prueba; dicho artículo es como sigue:
“Elecciones de Toa-Baja. — El -Señor Benitez Castaños discute victoriosamente los acuerdos del Ejecutivo. — Textos legales. — Vergon-zosa impunidad para los delitos políticos. . • ' •
“Afirmamos antes que la Corte Suprema puede ordenar, y el Con-*162sejo Ejecutivo puede verificar, la inspección del paquete de pape-leta's electorales ilegalmente rechazadas por los jueces republicanos en los precintos de Toa-Baja.
“No era facultad 'discrecional de diclios Jueces, el admitir ó re-chazar aquellas papeletas. Tenían el 'deber imperioso, deber sujeto á regla, de contarlas como votos válidos. En este caso especialí-simo, del que no hemos podido encontrar ejemplo exacto en las obras y textos americanos que, hemos leído, no es posible exigir a los jueces de elección de Toa-Baja, que se reúnan de nuevo y cuen-ten los votos que, por la mala fe de nuestros adversarios y su caren-cia absoluta de respeto al sufragio, se arrebataron al Partido Unión 'de Puerto Rico. No es posible pretender semejante cosa, porque las papeletas de referencia no están ya bajo el control de aquellos jue-ces. Están bajo la custodia del Consejo Ejecutivo. Este punto está claramente resuelto en la obra L. R. A. página 740.
“La finalidad del auto de mandamus, es impedir que la justicia fracase. (Wood sobre mandamus página 34). Y aquí fracasaría por completo la justicia si no acude á remediar el mal en la forma que pretenden las partes interesadas.
“En el caso de Ellis v. County Commissioners, decidióse que po-día utilizarse el recurso de mandamus, á fin de hacer que una Junta de escrutinio certificara que el peticionario del auto obtuvo ma-yoría de votos para un cargo público, aunque ya el certificado de elección para tal cargo se había expedido á otra persona.
“Puede ordenarse á la Junta de Escrutinio del Estado, por medio de un mandamus, que rectifique el aparente resultado de la' elec-ción, dejando de contar votos ilegales que ya lo habían sido por la Junta del Condado. (L. R. A. libro 14, página 624.) Nosotros no queremos que se omita contar votos ilegales, sino que sé cuenten votos perfectamente válidos, pero la doctrina legal aplicable al caso es la misma.
“Cuando los documentos electorales contienen el resultado ele un escrutinio ilegal y erróneo, hecho por una Junta de Condado, que se ha excedido en sus atribuciones y que ha infringido sus deberes, si tal resultado pudiese alterar la verdad de la elección, el mandamus es un remedio eficaz para que por la Junta de Escrutinio del Estado no se tenga en cuenta lo que aparezca de aquellos .documen-tos, aunque ostensiblemente, sean propios y válidos. (L. R. A. libro 14, página 643.)
“Siempre que se trate del título ó derecho á un cargo público, el procedimiento legal usado generalmente es el quo ivarranto. En-*163tonces no cabe el manckamus, salvo raras excepciones. 'Pero esto no es la cuestión que se debate. Ciertamente que, aclarado el asunto que nos.ocupa, se establecerá, .de modo definitivo, á quienes corres-ponden los ■sargos municipales de Toa-Baja: si á los unionistas ó á los republicanos.
“La petición de mandamus lieclia, en la Corte Suprema, se apoya en la declaración jurada de los dos jueces de elección, que repre-sentaron al Partido Unión de Puerto Rico en los precintos de aquel pueblo. Esos jueces juran acerca de un heelio concreto: que nues-tros adversarios dejaron 'de contar 108 papeletas legalmente votadas en favor de nuestro partido, porque la cruz, hecha en el círculo, no tocaba la línea de la circunferencia. Aquí se presenta, pues, un dilema: ó los jueces unionistas son perjuros, ó los jueces republi-canos faltaron abiertamente á la ley. Las papeletas serán la prueba más elocuente. Urge que se examinen para que no prospere la mentira, para que no se sancione tácitamente un atropello al su-fragio.
“Si se atiende á la justicia y al derecho, el caso es muy sencillo. Es susceptible de dificultarse la acción por tiquis miquis, tecnicismos de ley, y decisiones judiciales que no son uniformes, mas, si así su-cediera, si no prosperase la petición de manclamais, no se crea, por un instante, que este asunto, en el cual palpita un gran fondo de rectitud y sinceridad por parte nuestra, ha de permanecer envuelto en sombras. La luz se hará de todos modos.
“En el debate judicial que hemos planteado, con motivo de las elec-ciones en Toa-Baja y otros pueblos, los tribunales no han dicho su última palabra. El -Supremo no ha resuelto aún el mandamus so-licitado contra el Consejo Ejecutivo. Aguardamos su decisión. El Attorney tampoco ha dictado resolución alguna sobre varias soli-citudes de quo warraubo que tenemos presentadas. También es-peramos que decida. Y para estimularlo á ello, para lograr que no mire con la indiferencia de Mr. Sweet, reclamaciones que en-trañan importancia tanta, interés tan vivo para el país puerto-rriqueño, excitaremos su celo por medio de cartas que verán la luz en este periódico.
“■Si, por desgracia, se agotara estérilmente todo género de esfuer-zos en pro de la pureza del sufragio y de la legalidad de las elec-ciones, obtendríamos el convencimiento triste de que los infracto-res de la ley, en momentos en que el ciudadano ejerce el voto, pue-den contar con la impunidad más vergonzosa. — E. Benitez Castaño.”
“Don Eugenio Alvarez, Secretario auxiliar de esta Corte Supre-*164ma, fué examinado como testigo, y manifestó que había sido pre-guntado por el señor Benitez con respecto al auto de inavidwmus, agregando que el Señor Benitez se presento en la Oficina, y como era su costumbre, se dirigió primeramente al Sr. Marín, quien, a ]o que parece, lo dirigió al Sr. Alvarez, y que al hacer eso, el se-ñor Benitez preguntó que si se había resuelto el auto de manémnus contra el Consejo Ejecutivo, á cuya pregunta el testigo (Alvarez) contestó que no se le había enterado sobre si había o no recaído una decisión, y que solamente tenia en su poder una copia de la contestación presentada por el Consejo Ejecutivo, la cual entregó al señor Benitez Castaño en aquel momento; que é'l no dijo defini-damente al señor Benitez, que el asunto no había sido resuelto; que 61 puede ignorar una resolución dictada por el Tribunal, sin faltar al cumplimiento de sus deberes, porque mullas veces se entregan las decisiones directamente al Secretario, quien atiende á las mismas, en unión de los empleados de la Oficina; y en tales casos, él no se puede enterar de la resolución recaída hasta que no se le entre-ga copia de la misma, para unii’la al expediente, y comunicarla á los Tribunales de Distrito; que después del Secretario, él es el em-pleado más antiguo, y el que le sigue en autoridad en la Secretaría del Tribunal Supremo.”-
Con esto terminan las declaraciones hechas en el acto del juicio. El Tribunal se ocupó del asunto, y continuó, en intervalos, la consideración del mismo, de día en día, desde el diez y siete de abril, basta el veinte de junio del presente año, dictando entonces una orden, sobreseyendo definitivamente en el procedimiento seguido contra el acusado Abril, sin imponerle castigo alguno, por las ra-zones expresadas en el dictamen que se presentó al mis-mo tiempo.
Con una parte del dictamen del Tribunal, redactado por el Juez Hernández, estoy enteramente conforme; es decir, con los párrafos siguientes:
“Según-la Ley de la Asamblea Legislativa, aprobada en primero de marzo dé 1902, el delito de desacato á una Corte ó Tribunal, .se comete, entre otros actos que la misma ley expresa en la Sección primera, por la voluntaria publicación de cualquier informe falso ó groseramente inexacto, de procedimientos judiciales.
*165‘‘El informe publicado' en el mismo número 4052 del periódico “La Democracia”, correspondiente al día siete de abril del co-rriente año, sobre los procedimientos del auto de mandamus soli-citado ante esta Corte Suprema, por el abogado Benitez Castaño, es falso á todas luces, pues desde el 25 de febrero, la Corte 'había resuelto ese caso, declarando no haber lugar á expedir el auto de ■mandamus, y falso era consiguientemente, que por culpa del Juez Ponente, se retardara la resolución del asunto.
“El artículo de “La Democracia”, que motivó -la acusación de Abril, caé de lleno dentro del número 5 de la Sección primera de la Ley de la Asamblea Legislativa aprobada en primero de marzo de 1902, pues fue publicado en términos absolutos y categóricos, sin el menor asomo de duda respecto al curso del procedimiento de mandmnus, y en esa forma, obtuvo circulación, propagando la no-ticia falsa de que esta Corte demoraba la resolución de un asunto sometido á su decisión.
“Reconocemos el principio de todo gobierno libre, de que los Tribunales de Justicia son creados y sostenidos, no para beneficio de los que desempeñan sus cargos, sino para beneficio de la sociedad, y protección del pueblo en el disfrúte de sus derechos; pero tam-bién entendemos que para realizar su alta misión, necesitan ser respetados, y estar libres de ataques injustos que inspiren descon-fianza y recelos al público, que 'debe ver fen- ellos, guardadores y de-fensores de sus derechos.
“A ello no se opone la libertad de prensa, pues una cosa es esa libertad, y- otra el abuso de la misma. ’ ’
Pero yo no puedo estar de acuerdo cou la conclusión á que ha llegado el Tribunal, por estas premisas, á saber: que el Tribunal-debe abstenerse de imponer pena alguna a Mariano Abril. Las razones alegadas por el Tribunal, para excusar al acusado, son:-Primero: Que la publi-cación del artículo de referencia, había sido causada por el informe falso dado por el abogado Benitez Castaño’; Segundo: que el mismo Abril protestó que no tuvo la intención de ofender al Tribunal; T ercefo: qué éste es el primer caso original de desacato,, que ha sido sometido á este Tribunal para su consideración; Cuarto: que el desacato cometido no reviste características graves; y *166Quinto: que siendo el referido delito materia nueva en ■la legislación de esta isla, era fácil creer excusable lo que era ilegal.
La primera- de estas excusas, queda contestada por el mismo dictamen, que inmediatamente después de las ex-presiones mencionadas, continúa diciendo: Que el Le-cho era ilegal, porque el periodista debe tener ciencia y conciencia de lo que publica, y no confiar, cuando se trata de atacar á los tribunales, en informe que no puede justificar de manera cumplida ser verdaderos.” Ciertamente, si esta exposición es correcta, y yo esto} completamente de acuerdo con ella no puede conside-rarse el informe falso, dado por el abogado, como jus-tificante del artículo. Y aún aparte de la razón alegada, Benitez Castaño, al dar este informe, obró como agente del acusado, y por supuesto, este ultimo, es responsable de cualesquiera errores incurridos ó relaciones no exac-tas dadas por su dicho agente. Al confiar en manifesta-ciones hechas por otros, lo hace á su riesgo. El ar-chivo de este Tribunal es público, y él tenía derecho á examinarlo, si así lo hubiese deseado. El hubiese po-dido conferenciar con el Secretario en su oficina, ó por teléfono, y fácilmente se hubiese cerciorado de los he-chos referentes al asunto en cuestión. El no se- moles-tó para buscar la verdad. Ignorancia intencional, no puede justificar una grosera falsedad. En causas por desacato, ni la ignorancia de la Ley, ni la de los he-chos, es una excusa del delito; siendo la razón para el castigo, en tales casos, no solamente la consideración de la parte ofendida, sino, también la de los procedi-mientos públicos en el Tribunal; y siendo uno de los objetos principales del castigo, el de impedir tales publi-caciones, que tienen tendencia á prevenir la opinión pu-blica con respecto á asuntos que se hallan sometidos á la consideración de los tribunales judiciales.
*167Véanse las ‘decisiones de las causas relatadas en English Chancery Reports. (2 Atyns 471, 2 Vesey, 520, 1 Peere Wms. 675) y aproba-das por nuestros autores; 4 Blackstone’s comentarios, 282; Republic v. Osvald 1, U. S. (Dallas) 329 b.)
La segunda excusa uo se funda en ningún hecho. Abril, en el presente caso, no presentó contestación alguna ba-jo juramento, ni en otra forma, ni formuló protesta por escrito ni oralmente. El simplemente manifestó en la declaración que hizo, en contestación á las preguntas de su abogado, que él no tuvo la intención de ofender al tribunal, sino que su objeto fué conseguir una decisión tan pronto como fuera posible. Esta manifestación es esencialmente diferente del artículo mismo.
El Tribunal Supremo de los Estados Unidos, ha enun-ciado la proposición que ya estaba bien establecida, de que los procedimientos por desacato, no se promueven en cumplimiento de las leyes penales del país; que las penas impuestas en los mismos, no son una. sustitución de una causa seguida por algún delito, cometido al in-currir en las penas del desacato al tribunal, ni una defen-sa contra tal causa. Ambos procedimientos son comple-tamente distintos. (In re Debs; 158 U. S. 564.)
En esta célebre causa, el Juez Brewer, en la página 596, dice además:
“Un Tribunal que mediante procedimientos por ‘desacato, hace' que se obedezcan sus órdenes, no se halla ejecutando las leyes pena-les del país, sino está solamente asegurando á los litigantes, los do-recl.os que les ha adjudicado. ’ ’
En apoyo de esta proposición, dicho Juez hace refe-reneia á las causas siguientes, de algunas de las cuales se han hecho citas en su dictamen, á saber:
Tie Earl of Shafteebury’s case; 2 St. Trials 615.
Watson v. Williams; 36 Miss. 331.
Cartwright’s case; 114 Mass. 230.
United States v. Hudson, 7 Cranch 32.
Anderson v. Dunn; 6 Wheaton 204.
*168Robinson ex parte; 19 Wallace 505.
Mugler v. Kansas; 123 U. S. 623.
Eilenbecker v. Plymouth County 134 U. S. 31.
Interstate Com. Comn. v. Brimson 154 U. S. 447.
Terry ex parte; 128 U. S. 289.
No importa cuales eran las intenciones del acusado. No es necesario en un caso de esta clase, que el acusado haya tenido una intención criminal. El artículo II del Códig'O Penal de Puerto Rico, no tiene aplicación algu-na á este procedimiento, ni á otro que sea como éste. El acusado no está contestando á una acusación por un delito, ni es esta una causa seguida por un crimen. La Ley dispone que el castigo por desacato, no impide que el delincuente sea perseguido y castigado por el delito mismo, comprendido en el desacato. Estatutos Revisa-dos de Puerto Rico, artículo 146, página 88. Si el des-acato fuese un crimen, el acusado no podría ser casti-gado de nuevo por el mismo hecho;, pero el desacato no es considerado .como tal, por las leyes de esta Isla, ni por las de los Estados Unidos.
La simple denegación de toda intención ó propósito criminal é irrespetuoso, en publicar un artículo como el. presente, que censura ■ la conducta del tribunal en la decisión de una causa, no justifica ni puede justificar al acusado, en una publicación de esta índole. El Ceu-ciller Kent, ese gran maestro de jurisprudencia, al con-siderar este asunto, observa “que la denegación de toda mala intención, no hará desaparecer la perniciosa tenden-cia ó efecto de publicaciones que censuran los procedi-mientos judiciales pendientes ante nosotros.” (People v. Freer 1 Gaines, N. Y. 519.)
El sentido de la publicación, y la intención del acus,ido, deben determinarse mediante una justa interpretation del lenguaje empleado. (People v. Wilson, 16 Am. Lep. 532 & 537.)
Si el acusado dejó de contestar y alegar, bajo jara-*169mentó, algún motivo' por qué no había de castigársele por desacato, el Tribunal, habiendo' decidido' que la publi-cación constituía un desacato, estaba impedido de se-guir otro curso que no fuera el de castigarlo. La rebel-día impidió el que persona alguna alegase excusas á su favor. (Wattman v. Wartman; Taney U. S. Dec. 369. Garter v. Commonwealth, 96 Va. 791; 45 L. R. A. 310.)
Si Abril hubiese comparecido ante el Tribunal con una contestación jurada, como debió habérsele exigido, y si en dicha contestación, hubiese manifestado que él había sufrido un error y que el artículo se había escrito de buena fe, confiando él en informes que en esa época creía ser ciertos, pero que más tarde supo eran falsos; y si en dicha contestación, se hubiese excusado ante el Tribunal, del desacato cometido, y hubiese solicitado.clemen-cia y ofrecido publicar su excusa en su periódico, con la misma, prominencia con que había publicado el artículo original, entonces este caso hubiese podido tener alguna semejanza con el citado por el Tribunal en su dictamen, ó sea, la causa de The People of the State of Colorado Bel. Chas. Connor v. William Stapleton et al. 23 L. B. A. p. 137, y de acuerdo con aquél, pudiera haber habido al-gún motivo para que el Tribunal hubiese impuesto una pena leve, ó hubiese excusado el delito del todo; pero según las circunstancias y las declaraciones de los testi-gos, tales como se presentan en este caso, según los autos, no hay motivo alguno para clemencia, ni siquiera, y mucho menos para una completa excusa.
En cuanto al tercer motivo alegado por el Tribunal, para justificar su proceder, de que éste es el primer caso de desacato que se ha presentado originalmente ante es-te Tribunal, me parece á mí, que este hecho, más bien indica que debe imponerse un castigo severo para impe-dir que se presenten otros casos ante este Tribunal; y para desanimar á otros delincuentes á cometer semejan-*170tes actos, que son reprensibles por su naturaleza, y con-ducentes á desórdenes é irreverencias contra los Tribu-nales de Puerto Pico, y á la paralización del mecanismo de la justicia pública. Si se desatiende, ó disimula ó excusa completamente el primer caso que se presenta, como sucede en el asunto actualmente en consideración, entonces podemos esperar que el segundo, el tercero, y muchos otros, seguirán en rápida sucesión. El que éste sea el primer caso de esta clase, que se presenta á la Corte, en el ejercicio de su jurisdicción original, no in-dica en manera alguna que éste sea el primer desacato de esta índole, que se haya cometido en esta Isla duran-te los últimos siete años; al contrario, otros han llegado á este Tribunal, en apelación y con motivo de hateas corpus; y cualquiera persona que lea los periódicos, ve-rá que tales sucesos tienen lugar casi diariamente, y que, algunos miembros de la prensa de esta Isla, se han des-enfrenado con la libertad que suponen haber sido conce-dida á la prensa, por la primera enmienda á la Consti-tución de los Estados Unidos, y han confundido la liber-tad de que goza, bajo la bandera de la libertad, con la licencia de atacar con libelos á cualesquiera persona que incurra en su enemistad, y de criticar funcionarios pú-blicos, judiciales y otros, según su propia inclinación. Hay que hacer una gran distinción entre. libertad y li-cencia. El Juez Thernten, de la Corte Suprema de Illinois, al hablar de la facultad de los Tribunales, para castigar por desacatos, en una causa importante, deci-dida por aquel eminente Tribunal, en el año 1872, dice:
"Dicha facultad no es una restricción del privilegio asegurado á cada ciudadano en el "Bill of Rights” (una de las leyes funda-mentales de Inglaterra adoptada en los Estados Unidos, que tra-ta ole los derechos ele los ciudadanos), en virtud idel cual toda persona puede hablar, escribir y publicar artículos sobre toda clase de asuntos, siendo, sin embargo, responsable del abuso de dicha li-bertad,”
*171‘‘Dichos derechos tienen límites bien definidos. Ellos son corre-lativos, y deben respetar á otros derechos. Ellos no son indepen-dientes tie toda inspección. Aún la misma libertad no existe sin ser autorizada, si no se halla regulada por la Ley. La prensa puede ser libre en el sentido más amplio .de la palabra, sin que tenga un carácter denigrante, ó licencia para difamar. Toda persona puede hablar y escribir libremente, sin necesidad de recurrir á calumnias ó injurias. Todos los ramos del gobierno pueden ser libremente examinados, sin que se formulen falsas acusaciones de crímenes, y cargos injustos contra aquellas personas que ocupen puestos 'de con-fianza. No hay que temer nunca la verdad, y ésta se podrá siempre decir y escribir; pero la expresión de una intencional y premedi-tada falsedad, por más que sea disfrazada con buenas intenciones, es peligrosa y cobarde, y merece castigo y reprobación. Tal ex-presión es un abuso de los derechos garantizados por la Consti-tución.” (The People v. Wilson, 16 Am. Rep. 546 & 547.)
El texto citado no podría ser más aplicable al caso de que se trata, si hubiese sido escrito por un miembro de nuestro propio tribunal, después de haber oído el juicio del acusado, en diez y siete del mes de abril. Un estudio de la causa de Wilson, sería una ocupación pro-vechosa para los directores de periódicos, y los ahoga-dos que se encargan de aconsejarles.
El cuarto motivo alegado para justificar la absolución, ó sea el de que el desacato no reviste graves caracte-rísticas, ciertamente no está basado en los autos. El ar-tículo publicado es una completa falsedad. Dicho ar-tículo acusa á este Tribunal, y especialmente al honorable ponenté, el señor Juez Hernández, de haber co-metido una injusticia contra, la parte que se queja (en el citado artículo), y el partido Unionista en Toa-Baja, por una demora innecesaria é intencional.
Y, además, el artículo concluye con un dictado y una amenaza, redactados en estas notables palabras:
‘ ‘ Y nosotros pedimos que tratándose 'de algo urgentísimo, que afecta á la vida de un pueblo, se demuestre menos pasividad y se presente *172sin demora, ese dictamen, y se al)ran esos pliegos, y se diga si son nulas ó son válidas las papeletas que se discuten.
‘ Este es nuestro primer toque de alerta.
“Ojalá que no se necesite el segundo.”
El autor no indica, ni peticiona, ni suplica, ni ruega, sino- que pide que el Tribunal despache el asunto, pen-diente ante el, y no solamente pide 'que se apresure la resolución de dicho asunto, sino que dicta la forma en que el Tribunal ha de resolver la cuestión; y él ordena que se abran los paquetes, y que se declare si las papeletas son nulas ó son válidas. El concluye las exigencias hechas á es-te Tribunal, diciendo que este es el primer toque de alerta, lo cual es una amenaza, é indica que seguirá una segunda denunciación más severa, si no se atiende á la primera.
Es difícil imaginarse un abuso más arrogante y noto-rio de la libertad de la prensa;' es difícil concebir una amenaza más manifiesta, atrevida.6 ignominiosa contra este Tribunal. Por consiguiente, yo no puedo estar de acuerdo con la opinión de que el desacato cometido, no revista graves características. Al contraído, parece ser de un carácter muy grave, 3 merece un castigo corres-pondiente.
El quinto motivo alegado por el Tribunal, liara jus-tificar la notable indulgencia demostrada en esta causa, es que dicho delito es materia nueva en la Legislación de esta Isla; y que lo que es ilegal pueda fácilmente creerse excusable. Puede que sea verdad, que bajo el régimen español, los Tribunales no hayan tenido la fa-cultad de protegerse contra la injuria y el vilipendio demostrados por publicaciones hechas en periódicos, ó cometidos por abogados y otras personas, mediante el uso del procedimiento conocido con el nombre de “pro-cedimiento por desacato”; ciertamente, los Tribunales no estaban tan independientes y libres de restricción ejer-cida por parte de la autoridad ejecutiva, como lo están *173bajo el sistema americano; pero es inútil decir ó insi-nuar, que-' delitos como" el presente, por parte de los pe-riódicos, hubiesen sido tolerados ó quedado impunes ba-jo la dominación española. Bajo las leyes civiles espa-ñolas, se había previsto un castigo adecuado para deli-tos de esta índole, y una mirada al Código Penal de Puer-to Rico, vigente bajo la dominación española, y no de-rogado hasta hace tres años, nos demuestra en el título tercero, capítulo quinto, el castigo previsto por desaca-tos á la autoridad. (Véase el Código Penal, arts. 262 á 266), cuyo castigo es. prisión desde un mes hasta 6 años, y multa de 65 dollars hasta 650. Un hecho como el pre-sente, caería claramente dentro de la clasificación de los delitos enumerados en el Capituló quinto. Siendo esto así ¿qué se hace la quinta excusa alegada á favor del delincuente % Se revienta como una bomba de es-puma de jabón, y se desvanece. Ciertamente, no parece que el publicador de una falsedad como ésta, debía ser excusado por el motivo de que dicho delito es materia nueva en la Legislación de esta Isla. Es verdad que el castigo ha sido mitigado, y que se ha cambiado el núh todo de aplicarlo, y que una libertad sin ejemplo, bajo la autoridad de un monarca español, ha sido concedida á todo escritorcillo que pueda disponer de suficiente dinero para comprar una cubada de caracteres de im-prenta, y contratar un cajista; pero esto no es un moti-vo para que se hagan efectivas las restricciones, impues-tas por las leyes americanas, á la libertad de la prensa. Dichas leyes hacen á la prensa, y á sus propietarios, es-trictamente responsables del abuso de la libertad que les concede la Constitución. Véase la causa de People v. Wilson, y otras autoridades citadas anteriormente.
La ley, con arreglo á la cual se siguió' este procedi-miento, dispone el castigo de desacato como el presente, mediante prisión que no exceda de un período de trein-*174ta días, y una multa que no exceda de doscientos dollars, ó ambas penas, ó sea la multa y la prisión, á discreción del tribunal. Evidentemente, la autoridad legislativa no consideró tal violación de la ley como un asunto leve, y al dejar el castigo á discreción del tribunal, no fue la intención de que tal discreción había de ser afectada por simpatía ó compasión, ú otros motivos de esta ín-dole, sino que había de ser una sana discreción judicial, fijando el castigo de acuerdo con la enormidad del delito.
El Juez Keith, de la Corte Suprema de Virginia, en un dictamen bien considerado, dice:
“On Juez, al defender la dignidad y la autoridad del Tribunal que preside, está cumpliendo con un sagrado deber, que debe á su carácter oficial, y no se halla ocupado en una controversia personal y privada.” (Carter v. Com., 96 Va. 791; 45 L. R. A. 314.)
Según todas las autoridades que se hallan á nuestro alcance en los tribunales americanos, debe castigarse al violador de las leyes, en casos de esta índole, y soste-nerse la dignidad del Tribunal.
El respeto que debe demostrarse á los tribunales y jueces, no solamente por los abogados, sino también por la prensa, no se exige en obsequio del individuo que ocupa el puesto judicial, sino por consideración al cargo mismo. Cualquiera que sea la opinión de alguna persona, con respecto al individuo que ocupe el puesto de juez, nunca debe negar su respeto al cargo judicial, y sus funciones, ni expresar indebidamente irreverencia algu-na. Un juez está impedido por el decoro y la dignidad de su puesto judicial de defenderse en tribunales, ó de otra ma-nera, contra irrazonables críticas de su conducta oficial, por mucho que tales difamaciones tiendan á menoscabar la confianza en la administración de justicia, de que tan justamente se ha dicho que ella es el objeto principal de todo gobierno. Por esta razón, la prensa y los abogados de-bían de abstenerse de una crítica inmoderada de la con-ducta de los jueces, excepto cuando los actos judicia-*175les se hallen sometidos al examen de un-Tribunal superior, ó cuando se esté juzgando á un Juez,.para deter-minar su destitución. Todo el pueblo, incluso los abo-gados y la prensa, está interesado en sostener el de-bido respeto á los Tribunales de Justicia en la admi-nistración de sus elevadas funciones. Aunque en el pre-sente caso no sea necesario hacer más referencias á au-toridades, ni citas de las mismas, unos breves extrac-tos de algunas de las numerosas decisiones que se en-cuentran en las relaciones de las causas falladas por los tribunales americanos más altos, podrán ser útiles en la investigación de los futuros casos que están llamados á surgir en Puerto Rico. La unanimidad de opinión en-tre los juristas y comentaristas americanos, con respec-to á esta cuestión, es tan notable como lo es la manera franca en que expresan sus opiniones. .
El Tribunal Supremo de West Virginia (Virginia Occidental), después de haber examinado un gran número de autoridades con respecto á la cuestión de desacato á un Tribunal, y después de haber hecho una cita de un pasaje del dictamen emitido en la causa de Watson v. ■Williams, resuelta por el Tribunal Supremo de Mississippi, y relatada en 36 Miss. 331, dice:
“El derecho de castigar desacatos mediante ama convicción su-maria, es un atributo necesario del -poder judicial, inherentes á todos los Tribunales de Justicia, con motivo de la misma naturaleza de su organización, y es esencial para su existencia y protección, y para la ¡debida administración de justicia. Dicho derecho es una prenda que se ha confiado á los Tribunales, no -para beneficio de ellos mismos, sino para el. beneficio del pueblo, cuyas leyes ellos hacen -cumplir, y cuya autoridad ejercen; y cada Tribunal tiene por sí, la facultad de juzgar -y ¡castigar definitivamente los desacatos, sin la intervención de ningún otro Tribunal. El derecho de cas-tigar por -desacato, comprende no solamente los actos que ¡directa y manifiestamente se opongan á las facultades ¡de los Tribunales, ó insulten las personas de los Jueces, sino, también los desacatos indirectos y -deducidos, ó sea, los actos considerados como ¡desaca-*176tos- por .deducción, que obstruyan el proceso, y degraden la auto-ridad del Tribunal.” (State v. Frew, 49 Am. Rep. 261).
Y el mismo Tribunal cita, con aprobación un dictámen del Tribunal Supremo de Illinois, que trata del mismo asunto, y cuyo dictamen es como sigue:
“En la causa de People v. Wilson, 64 Ill. 195, se declaró que la facultad para castigar por desacatos, es incidental á todos los Tribunales de Justicia, independientemente de las disposiciones lega-les; que la ley que declara que el Tribunal Supremo tendrá la facul-tad de castigar desacatos .cometidos por alguna persona mientras esté celebrando audiencia 'dicho tribunal, simplemente .confirma una facultad.preexistente, y no -trata -de limitar el ejercicio de la misma, á los desacatos que se cometan en presencia del Tribunal; sino que deja á éste la determinación de los mismos, con arreglo á los principios de la ley común. Y si alguna ley fuese considerada c.omo una limitación del poder del Tribunal, para castigar -por cua-lesquiera otros desacatos que los cometidos en su presencia, sin embargo,- en ese poder se hallarían necesariamente comprendidos todos los actos cometidos con la intención de impedir, embarazar ú obstruir al Tribunal en la administración de justicia. Tales actos se considerarán como cometidos en la presencia del Tribunal. Y el Tribunal Supremo de Illinois, en aquel caso, castigó, mediante ■detención, al publicador y editor de un periódico, .por haber publi-cado en una ciudad del Estado, que se hallaba á gran distancia del lugar donde el Tribunal estaba celebrando sus sesiones, una acu-sación de soborno contra dicho Tribunal, con motivo de su proceder en una causa que se hallaba pendiente ante el -mismo, en virtud de recurso de casación interpuesto por quebrantamiento de forma é infracción de ley.” State v. Frew, 49 Am. Rep. 269.)
.Y, finalmente, dicho ilustrado Tribunal recapitula la discusión en estos términos:
“Los Tribunales deben tener un poder que sea estrictamente su-, ficiente, y ellos lo ejercerán para su propia -protección, y no nece-sitan ni piden -más. Si la Legislatura ha dejado ó no, en su regu-lación, una facultad bastante para ese fin, de éste, el Tribunal lla-mado á ejercer dicha facultad, debe ser el único Juez, á no ser que su sentencia se. halle sujeta á revisión, y en ese caso, el Tribunal de última instancia sería el exclusivo Juez. No hay en los Tribu-*177nales una inclinación para buscar ocasiones para ejercer este po-der; y éste no se ejercerá á menos que exista una necesidad para ello. Cuando un Juez tiene presente que no tiene el derecho de vengar de esta manera agravios personales, sino solamente injurias inferidas al Tribunal, al Tribunal del Pueblo, entonces el castigo viene á ser un grave é inflexible deber, bajo su juramento oficial. Porque él sabe muy bien, que puesto que el armiño (la toga), estaba sin mancha cuando él se la puso sobre sus hombros, el Pueblo espera que así lo trasmita á su sucesor.” (State v. Frew, Am. Rep. 274.)
El Tribunal Supremo de Iowa es de la misma opinión, según queda demostrado por la siguiente cita, tomada de un esmerado dictamen emitido en la causa de Henry v. Ellis; 49 Iowa, 205:
“En un procedimiento seguido para castigar un desacato cometido mediante publicaciones, alegadas de ser falsas, escandalosas y difa-matorias, son admisibles las pruebas que demuestren el sentido de las publicaciones, y la intención con que fueron hechas. Pero la mejor opinión parece ser la de que una buena intención no es una justi-ficación de publicaciones que censuren procedimientos judiciales pen-dientes ante algún Tribunal. Tal intención podrá mitigar el castigo, pero no excusa el. delito. El sentido de un artículo publicado y la intención de su autor, deben ser determinados mediante una justa interpretación del texto de dicho artículo, y si éste constituye ó no, desacato, es una cuestión de ley que debe resolver el Tribunal; y ninguna denegación de irreverencia intencional hacia el Tribunal, por parte de los publicadores, es un motivo suficiente para anillar una orden por la que se les exigía, alegar razones por qué no se había de expedir una orden para su sujeción ó custodia. Pero los Tribunales son indulgentes, y no están inclinados á adoptar medi-das extremas para esta dase de desacatos. Si la publicación apenas constituye un desacato criminal, ó aunque el publiealdor haya co-mentado en severos y oprobiosos términos, los procedimientos judi-ciales pendientes, si él comparece y niega toda falta de respeto hacia el Tribunal ó sus funcionarios, ó el jurado, los Abogados de las partes, etc., y afirma que no tuvo la intención de obstruir el debido curso de la Justicia, excusándose humildemente, el Tribunal raras veces hará más que reprenderle, é imponerle costas, ó repartir éstas á su discreción. Pero á veces el publieador es multado, y aún puede ser que se le ponga preso.”
*178Véase la nota en la cansa de State v. Galloway, 98 Ann Dec. 418.
En cuanto á la facultad inherente á los Tribunales, para castigar actos cometidos en desprecio de su autori-dad, se puede afirmar, sin vacilación, que dicha facultad, sin duda, existe, sujeta á ser limitada é inspeccionada por la misma autoridad, ya sea constitucional ó ya esta-tutoria, por la cual los tribunales mismos fueron consti-tuidos. Por supuesto, en cuanto concierne á este Tribunal, dicha autoridad es del Congreso de los Estados Unidos. Entre las muchas autoridades que sostienen es-ta proposición, se podrá hacer referencia á las que se mencionan y citan á continuación, como sigue:
Se ha dicho por una autoridad muy eminente, á saber, el Tribunal Supremo de Ohio, en fecha tan reciente co-mo lo es el año 1896,
“Se ha declarado en casos bien estudiados, que la Legislatura no es competente para reducir el poder de los Tribunales, de castigar sumariamente los actos inicuos que obstruyen la administración de la justicia. Esa conclusión es una necesaria inferencia de los nu-merosísimos 'casos en que se ha declarado que dicho poder es in-herente á los Tribunales, independientemente de la autoridad legis-lativa. Thia facultad que la Legislatura no ha conferido, no Ja puede quitar. Si “poder”, distinguido de “jurisdicción,” existe independientemente de la Legislación, entonces continuará, existien-do no obstante la Legislación. De entre los numerosos casos en que so sostienen estas ideas, se han escogido los siguientes, por el esme-rado examen de las autoridades, ó por la clara y vigorosa expresión de los principios de que se trata: State v. Frew, 24 W. Va. 416; 49 Am. Rep. 257; Little v. State 90 Ind. 338, 48 Am. Rep. 224; Yates v. Lansing, 5 John’s, 282; State v. Horrill, 26 Ark. 384; Arnold v. Com. 80 Ky. 300, 44 Am. Rep. 480; People v. Wilson, 64 Ill. 295, 16 Am. Rep. 528; Re Woolley, 11 Bush, 95; United States v. Hudson. 11 U. S. 7 Cranch, 32 3 L. ed. 259; Watson v. Wiliams, 36 Miss, 331; Darby’s case, 3 Wheel. C. C. 1; Neel v. State, 9 Ark. 259, 50 Am. Dec. 209; State v. Mathews, 37 N. H. 450; Cartwright’s case, 114 Mass. 230.”
Hale v. State 36 L. R. A. 259, 260.
*179El Juez Patterson, hablando en nombre del Tribunal Supremo de California, en la causa de Sliortridge, cuya resolución es la más reciente de dicho tribunal, con res-pecto á esta materia, que tenemos á la vista, dice lo si-guiente :
“No se lia encontrado autoridad alguna que deniege el derecho inherente á un Tribunal cuando no exista una limitación impuesta al mismo, por el poder que lo creó, para castigar, como desacato, un acto cometido en ó fuera de su presencia, y que tienda á impe-dir, embarazar ó obstruir al Tribunal en el desempeño de sus debe-res. Es doctrina que ha sido admitida en todo su rigor, universal-mente por los Tribunales americanos, y no tiene necesidad del apo-yo de autoridades extranjeras, basado en la ficción de que la Ma-gestad del Rey, representada por las personas de los Jueces, se halla siempre presente en el Tribunal. Dicha doctrina, está funda-da en el principio, — que es contemporáneo con la existencia de los Tribunales, — y tan necesario como el derecho de la defensa propia de que dicho 'derecho es un incidente necesario para el ejercicio cíe los poderes conferidos al Tribunal, y que tal 'derecho es necesario para mantener su dignidad, si nó su misma existencia. Dicho de-recho existe independientemente 'de la ley. El departamento legis-lativo podrá regular el procedimiento, y ampliar dicho poder; pero no puede restringir el poder mismo, sin usurpar los poderes cons-titucionales del Tribunal, y 'destruir la autonomía de ese sistema de restricción y regulación mutua, que es uno de los rasgos prin-cipales de nuestra forma de gobierno de tres poderes. Én Arkansas, la Legislatura sancionó el poder del Tribunal para castigar, como desacatos, 'ciertos actos enumerados, y no otros. El Tribunal declaró que la sanción era meramente afirmativa de la Ley común, y que la cláusula prohibitoria merecía respeto como una opinión de un ramo co-ordinario del gobierno; pero que no era obligatoria para los Tribunales. (State v. Morrill, 16 Ark. 384.) Esta decisión está de acuerdo con todas las autoridades. Aunque 'dicho poder es necesa-riamente un poder altamente arbitrario, ha sido ejercitado por los Tribunales, á lo menos en este país, como un medio auxiliar para lograr los fines 'de la Justicia. Si los Jueces han abusado de dicho podei-, tal cosa ha sucedido solamente en rarísimos casos. Nadie mejor que los mismos Jueces, ha comprendido el hecho de que un Tribunal, no puede compeler al pueblo á que le respete á sí mismo, ó a sus decisiones; y la misma delicadeza del referido poder, ha *180resultado ser una salvaguardia contra su abuso. Solo á esta cir-cunstancia 'debe atribuirse el hecho de que, aunque el referido po-der inherente ha sido reclamado y ejercitado por los Tribunales d'e este país, desde la organización del gobierno, los autores de las constituciones en todos los Estados de la Unión, á. excepción de Georgia y Luisiana, han juzgado innecesario imponer restricciones al poder de sus ‘Tribunales, para castigar por desacatos. Stimson Am. Stat. Law Section 528.” (In Re Shortridge, 21 L. R. A. 765.)
Volviendo á la.causa contra Frew, el Tribunal Supremo de West Virginia, sigue descutiendo la cuestión de-tenidamente como sigue:
"Se admite aquí en el alegato, que la Legislatura no tiene la fa-cultad de quitar á los Tribunales el poder inherente, poseído por los mismos, para castigar desacatos en la presencia 'de los Tribunales. Pero se insiste en que la Legislatura puede, á su voluntad, privar á los Tribunales, del poder de castigar sumariamente desacatos inhe-rentes (actos considerados ¡como 'desacatos por interpretación ó de-ducción) tales ccrno el desacato definido en el fallo. En la Ley co-mún, según claramente aparece de ia causa de Dandridge, la fa-eutad para castigar por tales desacatos indirectos, era un poder in-herente — por ser- un poder necesario- — tanto como el de castigar por desacatos directos; y según hemos visto, éste parecer está sobra-damente sostenido por las autoridades. ¿No existe la razón para la .existencia del .poder, lo mismo en un caso que en el otro? Si un abogado, en estrados, acusase al Tribunal en su -presencia, de haber sido, sobornado para resolver la causa, objeto de su informe, en contra ¡de su cliente, nadie dudaría por un solo, momento, del derecho -del tribunal, de castigarle sumariamente por tal desacato. ¿Por qué ¡ No porque .dicho abogado había interrumpido al Tribunal en el des-pacho del asunto; porque no hubo tal interrupción en la vista do la causa. ' El tribunal tendría el derecho de castigar al .culpable, porque el lenguaje empleado era destinado y deliberado para des-truir la confianza del pueblo en, el Tribunal, y para degradar al Tribunal en la opinión .del .público, y para corromper las corrientes de la justicia.. En tales casos, el Tribunal observaría una conducta poco respetuosa para con el pueblo, del cual es servidor, si no castiga-se sumariamente al culpable. Puede ser que no haya habido media docena de personas- en la Sala del Tribunal, oyendo la acusación de soborno proferida contra el Tribunal; y, sin embargo, sería no so-lamente el derecho, sino el deber del Tribunal, castigar semejante *181desacato. ¿No es absurdo decir que si el mismo abogado hubiese publicado la misma acusación en un periódico impreso en la ciudad donde el Tribunal estaba celebrando sus sesiones, cuyo periódico fue-se leído por miles de personas, y ciertamente fuese leído en la Sala de justicia' á la vista del mismo Tribunal, al cual dicha acusación iba dirigida, dicho abogado no sería culpable de desacato al Tribunal, por el cual debía ser castigado sumariamente í Si, según declaran los Jueces que - emitieron el dictamen en la causa de Stuart v. People 3 Scam., una demanda por libelo constituye amplia vindicación en uno de los casos, entonces una demanda por calumnia la consti-tuiría en el otro. Semejante insinuación es repugnante para un hombre de honor. Será un día triste aquel, en que, entre los Jue-ces del Tribunal de última instancia, que tiene en sus manos los intereses más caros del pueblo, llegue á existir la práctica, cuando sean groseramente difamados en su carácter judicial, de abandonar sus altos puestos, y presentarse ante un Jurado, en un juicio por libelo, y ser sometidos á la grosera crítica del abogado del acusa-do"; y si tienen éxito en su .demanda, sufrir que se les eche en cara que habían sido impulsados por motivos sórdidos. ¿Quién tendría respeto alguno á un Juez que siguiese semejante procedimiento'? ¿No merecería éste, bajo tales circunstancias, el desprecio de todo buen ciudadano? Además, ¿qué derecho tendría dicho Juez indivi-dualmente, para exigir el pago de daños y perjuicios por un agravio inferido á él en su carácter judicial, por una injuria inferida al pueblo en su persona? En tales casos, debe siempre separarse el, individuo del Juez. El Tribunal no tiene derecho á castigar, como por desacato, á alguna persona que difame á un individuo que re-sulta ser el Juez del Tribunal; pero la difamación es un .desacato al Tribunal como tal, y un insulto al .pueblo representado por dicho Tribunal, que solamente éste puede castigar como tal. Apenas me-nos repulsivo á. todo sentido de dignidad judicial, es la indicación de que el Juez había de hacer el papel de testigo acusador en un juicio celebrado con motivo de una acusación por libelo. Si ese día llegase jamás, cuando esa fuera la única protección que quedase á los Tribunales de Justicia, contra publicaciones que afecten su integridad judicial, entonces no se podrá esperar que nadie, excepto los viles y depravados, ocupen'puestos judiciales.”
State v. Frew 49 Am. Rep. 271.
De los extractos anteriores, que podrían extenderse hasta formar tomos, se ve claramente, cuales son las fa-*182cuitados y los deberes de los Tribunales Judiciales en casos de esta índole. Así como el tribunal no tiene el poder de castigar un desacato simplemente para satisfa-cer un sentimiento personal de indignación ó resenti-miento, si es que pudiera bailarse un Juez que fuera tan vil, que desease hacerlo así, el Tribunal no tiene el dere-cho, en vista de la ley, y de su deber judicial, de perdonar un delito de esta índole, por una equivocada idea de ge-nerosidad, compasión ó benevolencia. Es exactamente tan .obligatorio para los Tribunales, castigar desacatos, cuando resulten probados ante los mismos, como lo es el .aplicar la ley con respecto á robos ó incendios inten-cionales, ó cualquier otro crimen nefando. Puede que sea un deber más duro, pero no debe ser esquivado por esa razón. Cuanto más arduo sea un deber, tanto más cuidadosa debe ser una persona para cumplirlo completa y escrupulosamente. Yo no pretendo sentar regías para que las sigan otros jueces, al consignar simplemente mis ideas sobre cuestiones que sur jen en el curso de los asun-tos, conforme éstos se presentan para mi propia consi-deración. Todo hombre debe seguir la senda del deber, tal como la vea trazada delante de sí. Mi camino es claro.
Por lo que á mí respecta, nunca consentiré en rebajar la dignidad del tribunal á que pertenezco, ó en abdicar su autoridad, ni permitiré jamás que se convierta en blanco de' injurias, amenazas ó falsedades. Es para mí un motivo de sentimiento, el que los otros miembros de este Tribunal, no estén de acuerdo conmigo en este asunto; pero seguro como estoy, tanto de la corrección de mi actitud como de la propiedad del curso que he indicado, estoy dispuesto á sostenerlos en todas las ocasiones en que así proceda.